Case 1:20-cv-20084-KMM Document 7 Entered on FLSD Docket 01/13/2020 Page 1 of 3

AFFIDAVIT OF SERVICE

UNITED STATES DISTRICT COURT
Southern District of Florida

Case Number: 1:20-CV-20084-KMM

Plaintiff:
WINDY LUCIUS,

vs.

Defendant:
THE BUCKLE, INC.,

For:

J. Courtney Cunningham, Esq.

J. COURTNEY CUNNINGHAM PLLC
10873 Sw 59th Court

Pinecrest, FL 33156

Received by Professional Process Servers on the 9th day of January, 2020 at 9:00 am to be served on THE
BUCKLE, INC. C/O REGISTERED AGENT NRAI SERVICES, INC., 1200 SOUTH PINE ISLAND ROAD,
PLANTATION, FL 33324.

|, Henri J. Werner, being duly sworn, depose and say that on the 10th day of January, 2020 at 10:35 am, I:

served a CORPORATION by delivering a true copy of the SUMMONS IN A CIVIL ACTION, COMPLAINT FOR
INJUNCTIVE RELIEF and CIVIL COVER SHEET with the date and hour of service endorsed thereon by me, to:
DONNA MOCH, AUTHORIZED SERVICE TECH FOR NRAI SERVICES, INC. as Registered Agent at the address
of: 1200 SOUTH PINE ISLAND ROAD, PLANTATION, FL 33324 on behalf of THE BUCKLE, INC. and informed
said person of the contents therein, in compliance with state statutes.

Description of Person Served: Age: 50s, Sex: F, Race/Skin Color: WHITE, Height: 5'3, Weight: 130, Hair:
BROWN, Glasses: N

Under penalty of perjury, | declare that | have read the foregoing and that the facts stated in it are true, that | am

a Sheriff Appointed Process Server in the county in which this defendant/witness was served and have no
interest in the above action. Pursuant to FS 92.525(2), no notary is required.

HenrtJ. Werner

 

Subscribed and Sworn to before me on the 10th SPS#847
day of January, 2020 by the affiant who is
ge known to me. - Professional Process Servers
& Investigators, Inc.
AMetti le o— 1749 NE. 26th Street, Suite A

NOTARY PUBLIC Wilton Manors, FL 33305

ttle, CONCHITA NUNEZ (954) 566-2523

* » Commission # GG 214086 :

» fs Expres May 4, 2022 Our Job Serial Number: FIS-2020000312

OF eu Bonded Thru Budget Notary Services

Copyright © 1992-2020 Database Services, Inc. - Process Server's Toolbox V8.1c
Case 1:20-cv-20084-KMM Document 7 Entered on FLSD Docket 01/13/2020 Page 2 of 3
Case 1:20-cv-20084-KMM Document 3 Entered on FLSD Docket 01/09/2020 Page 1 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action OBTAIN DESCRIP TION
UNITED STATES DISTRICT COURT

for the
Southern District of Florida

 

 

WINDY LUCIUS
)
)
Plaintiff(s) )
v. Civil Action No. 20-CV-20084
THE BUCKLE, INC. )
)
)
)
Defendant(s) )
SUMMONS IN A CIVIL ACTION a Vana (NAc
SVE: oe aes
To: (Defendant’s name and address) THE BUCKLE, INC. D ATEAL%22-0__ TIME ID: 35A,

c/o Registered Agent NRAI SERVICES, INC .
1200 SOUTH PINE ISLAND ROAD BY: Rua, Loner 2
SESAATION SEL aaes A BROWARD COUNTY
SPECIAL PROCESS SERVEF
iN GOOD STA a o “842
u
WI Fi Sd§, $1339 6 jaw

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are:

J. Courtney Cunningham, Esq.

J. COURTNEY CUNNINGHAM, PLLC
8950 SW 74th Court, Suite 2201
Miami, FL 33156

T: 305-351-2014
cc@cunninghampllic.com

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

 

SUMMONS
Date: 01/09/2020 s/ DIMAS RODRIGUEZ
se Deputy Clerk
Angela E. Noble U.S. District Courts

Clerk of Court

W.
je
Case ,1:20-cv-20084-KMM Document 7 Entered on FLSD Docket 01/13/2020 Page 3 of 3
Case 1:20-cv-20084-KMM Document 3 Entered on FLSD Docket 01/09/2020 Page 2 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

Civil Action No. 20-CV-20084

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 ())

This summons for (name of individual and title, if any)

 

was received by me on (date)

C1 I personally served the summons on the individual at (place)

 

on (date) ; or

 

C1 I left the summons at the individual’s residence or usual place of abode with (name)

, a person of suitable age and discretion who resides there,

 

on (date) , and mailed a copy to the individual’s last known address; or

1 I served the summons on (name of individual) , who is

 

designated by law to accept service of process on behalf of (name of organization)

on (date) Or

 

O JT returned the summons unexecuted because ; or

 

O Other (specify):

My fees are $ for travel and $ for services, for a total of $ 0

I declare under penalty of perjury that this information is true.

Date:

 

Server's signature

 

Printed name and title

 

Server’s address

Additional information regarding attempted service, etc:

EE EEGs ay
